    Case 2:18-cv-02174-JFW-GJS Document 81 Filed 12/26/18 Page 1 of 2 Page ID #:985



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES -- GENERAL

Case No.     CV 18-2174-JFW(GJSx)                                         Date: December 26, 2018

Title:       Liu Luwei, et al. -v- Phyto Tech Corp.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

             Shannon Reilly                                  None Present
             Courtroom Deputy                                Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                     ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                  None

PROCEEDINGS (IN CHAMBERS):               ORDER GRANTING MOTION BY JUDGMENT
                                         CREDITORS/PETITIONERS REQUESTING
                                         RECOGNITION OF ADDITIONAL NAME OF
                                         JUDGMENT DEBTOR/RESPONDENT AS TO WRIT OF
                                         EXECUTION [filed 11/20/2018; Docket No. 76]


       On November 20, 2018, Judgment Creditors Liu Luwei and Lv Dezheng (collectively, the
“Judgment Creditors”) filed a Motion Requesting Recognition of Additional Name of Judgment
Debtor/Respondents as to Writ of Execution (“Motion”). Phyto Tech Corp. (the “Judgment Debtor”)
did not file an Opposition. Pursuant to Rule 78 of the Federal Rules of Civil Procedure and Local
Rule 7-15, the Court finds that this matter is appropriate for decision without oral argument. The
hearing calendared for January 7, 2019 is hereby vacated and the matter taken off calendar. After
considering the moving papers and the arguments therein, the Court rules as follows:

       Pursuant to Local Rule 7-9, the Judgment Debtor was required to file and serve its
Opposition or Notice of Non-Opposition “not later than twenty-one (21) days before the date
designated for the hearing of the motion,” or December 17, 2018. See Local Rule 7-9. Local Rule
7-12 provides that “[t]he failure to file any required document, or the failure to file it within the
deadline, may be deemed consent to the granting . . . of the motion.” See Local Rule 7-12. As of
December 25, 2018, the Judgment Debtor has not filed an Opposition to the Judgment Creditors’
Motion. Pursuant to Local Rule 7-12, the Court deems the Judgment Debtor’s failure to file an
Opposition or to otherwise comply with Local Rule 7-9 as consent to the granting of the Judgment
Creditors’ Motion.




                                            Page 1 of 2                         Initials of Deputy Clerk sr
   Case 2:18-cv-02174-JFW-GJS Document 81 Filed 12/26/18 Page 2 of 2 Page ID #:986



      Accordingly, the Judgment Creditors’ Motion is GRANTED. For the purposes of
enforcement of the judgment by and through a Writ of Execution, the additional identity of PHYTO
TECH CORP. is recognized as follows:

      PHYTO TECH CORP. dba BLUE CALIFORNIA CO.


      IT IS SO ORDERED.




                                          Page 2 of 2                        Initials of Deputy Clerk sr
